506 So. 2d 993 (1987)
James David BURK
v.
STATE of Mississippi.
No. 57720.
Supreme Court of Mississippi.
April 29, 1987.
Douglas R. Ainsworth, Gulfport, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by DeWitt Allred, Sp. Asst. Atty. Gen., Jackson, for appellee.
Before ROY NOBLE LEE, P.J., and DAN M. LEE and SULLIVAN, JJ.
DAN M. LEE, Justice, for the court:
Appellant James David Burk was convicted in the Circuit Court of Harrison County on two counts of aggravated assault and one count of burglary of an occupied dwelling in the nighttime armed with a deadly weapon. He was sentenced as an habitual offender to twenty (20) years on each count of aggravated assault to run concurrently with a twenty-five (25) year sentence on the burglary.
Burk has assigned two errors. He first asserts the lower court erred in failing to order a directed verdict of acquittal on the ground that the appellant was insane at the time of the commission of these crimes. The appellant urges this Court to abandon the M'Naghten Rule and adopt as its legal definition of insanity § 4.01 of the American Law Institute Model Penal Code. This proposition has been considered previously by this Court, Hill v. State, 339 So. 2d 1382 (Miss. 1976), cert. den. 430 U.S. 987, 97 S. Ct. 1689, 52 L. Ed. 2d 384 (1977), but M'Naghten remains the law in this state. Billiot v. State, 454 So. 2d 445 (Miss. 1984), Laney v. State, 421 So. 2d 1216 (Miss. 1982).
Burk also claims that the lower court erred in failing to grant a continuance upon his motion that he did not have sufficient time to confer with his attorney to prepare his defense. The appellant cites no authority for his position and his brief contains no argument. The Court, therefore, will not consider this assignment of error. Ramseur v. State, 368 So. 2d 842 (Miss. 1979).
Under the authority of Morea v. State, 329 So. 2d 527 (Miss. 1976), this Court holds that these assignments of error are without merit and that the appeal raises no issue requiring discussion. Holliday v. State, 504 So. 2d 725 (Miss. 1987); Rodriguez v. State, 498 So. 2d 1230 (Miss. 1986); *994 Landingham v. State, 498 So. 2d 382 (Miss. 1986); Ragland v. State, 498 So. 2d 373 (Miss. 1986); Brewer v. State, 497 So. 2d 821 (Miss. 1986); Burkett v. State, 484 So. 2d 1046 (Miss. 1986); Smith v. State, 484 So. 2d 364 (Miss. 1986).
The convictions and sentences are affirmed.
AFFIRMED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., PRATHER, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.